Citation Nr: 0422069	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of post-traumatic stress disorder rated as 70 
percent disabling prior to May 21, 2002.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted a 70 percent disability evaluation for post-
traumatic stress disorder from September 6, 1996, and a 100 
percent evaluation for post-traumatic stress disorder from 
May 21, 2002.

In June 2003, the Board remanded the claim for further 
development.  The case has now been returned to the Board for 
further appellate review.


FINDING OF FACT

Prior to May 21, 2002, post-traumatic stress disorder was 
manifested by total social and occupational impairment.


CONCLUSION OF LAW

Prior to May 21, 2002, post-traumatic stress disorder was 100 
percent disabling.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The Board finds that the veteran warrants a 100 percent 
disability evaluation for post-traumatic stress disorder 
prior to May 21, 2002.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the old evaluation criteria for post-traumatic stress 
disorder, a 70 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms should be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior, or the 
veteran must also be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

Under the new rating criteria, a 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

In a February 1996 VA consultation report, it was noted that 
the veteran was under a lot of stress, that he had increased 
flashbacks, decreased sleep, increased dreams, and problems 
at home.  In a July 1996 VA outpatient treatment report, it 
was noted that the veteran had become aware of an increase in 
his post-traumatic stress disorder symptomatology, 
particularly nightmares, increased agitation, low tolerance 
for frustration and difficulty maintaining control of his 
anger.  The examiner noted that the veteran was profoundly 
dissatisfied with the care he received at the VA facility and 
was also experiencing difficulty at work.  The veteran 
reported that he felt that he was not supported by the staff 
and that his first level supervisors were taking some 
punitive actions.  The examiner noted that the veteran was 
working at the community college and attending graduate 
school, and that the job, school, and personal life stressed 
the veteran beyond the veteran's capabilities.  

In a November 1996 VA outpatient treatment report, it was 
noted that the veteran had difficulty sleeping and 
concentrating, that he had depression, and that he had a 
belief that the VA was attempting to eliminate him.  He had 
increased anger and a questioning of his ability to establish 
and maintain relationships.  It was noted that the veteran 
still worked at the community college but that the stress 
necessitated his departure from school.  

In a November 1996 VA examination report, it was noted that 
the veteran was having difficulty at work, and that he had 
been particularly sensitive and aggressive at work.  The 
veteran described significant problems with feelings of rage.  
He reported that he suffered from flashbacks and nightmares, 
and that he did not sleep well because of the nightmares and 
because of hearing noises at night.  He reported that he 
would have to get up and check the doors and make certain 
that things were secure.  He reported having difficulties 
with depression and anger.  The examiner noted that there was 
overall a demonstration of continued problems with sleep, 
irritability, or outbursts of anger, hypervigilance and 
exaggerated startle.  He had a restricted range of affect and 
significant feelings of estrangement from others, including 
his family.  He was experiencing difficulty on the job in 
terms of conflict with his supervisor.  

His immediate and remote memory were adequate, he was 
oriented in all spheres, his speech was rapid and emotional, 
his thought process production was spontaneous and abundant, 
his continuity of thought was goal-directed, and there was 
some rambling and repetition noted.  The examiner noted that 
the veteran's mood was anger and his range of affect was 
restricted.  His GAF score was a 55, and the highest score in 
the prior year was a 55.

In a May 1998 VA examination report, it was noted that the 
veteran had nightmares every night, and that after waking up 
from the nightmares he would be hypervigilant for security 
and would not be able to go back to sleep.  The veteran 
reported that he had intrusive thoughts that occurred daily, 
and flashbacks that occurred three to four times per week, 
which were followed by heightened hypervigilance.  He also 
demonstrated the continued presence of exaggerated startle.  
The examiner noted that the veteran had a letter from his 
counselor recommending that the veteran discontinue his 
employment because of the difficulties he had been having 
with stress and anger.  

The examiner noted that the veteran's immediate, recent and 
remote memories were adequate, he was oriented in all 
spheres, his speech was rapid and emotional, and his thought 
process production was spontaneous and abundant.  His 
continuity of thought was goal-directed for the most part, 
although it did contain some rambling.  There were no 
delusions, ideas of reference, or feelings of unreality.  His 
mood was anxious and irritable.  His GAF score was a 45, with 
the highest score of 55 in the prior year.

In a May 2001 VA examination report, the veteran exhibited 
post-traumatic stress disorder symptoms.  He had continuing 
problems with sleep, nightmares, intrusive thoughts, anger, 
irritability, and exaggerated startle.  He reported that he 
would sleep about 45 minutes at a time and would then awaken.  
He reported nightmares on a nightly basis for events that 
occurred while he was in Vietnam, and nightly sweats.  He 
reported intrusive thoughts on a daily basis, and continuing 
problems with temper.  He reported that he tried to read but 
found it difficult to concentrate.

The examiner noted that the veteran's immediate and recent 
memories were intact, and his remote memory was good.  He was 
oriented in all spheres, his speech was emotional, his 
thought process production was spontaneous, and sometimes 
overabundant.  His continuity of thought contained 
considerable rambling.  He did respond when redirected by the 
examiner and was able to be goal-directed and relevant when 
restructured.  There were no delusions, ideas of reference, 
or feelings of unreality.  The veteran's abstract ability was 
concrete, his concentration was poor, his mood was dysphoric 
and his range of affect was restricted.  He was alert and 
responsive, his judgment was good, and his insight was fair.  
His GAF score was a 50; the highest score in the past year 
was a 65.  The examiner did not identify any qualifications 
for his opinion.

In the May 2002 VA examination report, the veteran reported 
problems with intrusive thoughts, flashbacks, anger and 
irritability, hypervigilant behavior, and exaggerated 
startle.  The veteran reported that it took in excess of one 
hour to fall asleep, and that he would sleep about 25 to 35 
minutes at a time and would then awaken.  He described his 
sleep as restless.  He reported nightmares occurring every 
night and night sweats occurring every night.  He reported 
intrusive thoughts occurring daily, flashbacks occurring 
almost every day, problems with anger and irritability with 
his work supervisor, with teachers, with his significant 
others and with the VA system in general.  He reported 
exaggerated startle response for unidentified noise as well 
as certain shadows that appeared at night.  He reported 
hypervigilant behavior to the extent that he was up every 
night to check the doors.  He also installed an infrared 
system of lights in his home.  He always checked the 
parameter of his home and was always on guard.  He thought 
about suicide on a daily basis, but did not take action on 
his thoughts.  He reported feelings of helplessness and being 
in a constant, agitated state.  

The veteran worked for a community college from 1988 until 
kidney surgery in September 2001.  He returned to work in 
April 2002, but the veteran reported that he had an argument 
with his supervisor and stated that they were going to "ease 
him out."  He stated that at work they were "persecuting" 
him.  He attempted to return to school but found that he 
could not concentrate or retain what he was reading, and 
therefore dropped out.

The examiner noted that the veteran's recent and immediate 
memories were intact, his remote memory was good, and he was 
oriented in all spheres.  His speech was emotional throughout 
the examination, and his thought process production was 
spontaneous and overabundant.  His continuity of thought 
contained considerable and reptitive rambling.  The veteran 
could be goal-directed and relevant when restructured by the 
examiner.  There were no suicidal or homicidal ideations, and 
there were no delusions, ideas of reference or feelings of 
unreality.  The veteran's abstract ability was concrete, and 
his concentration was intact.  His mood was dysphoric, his 
range of affect was broad, he was alert and responsive, his 
judgment was intact and his insight was poor.  His GAF score 
was a 40, and his highest GAF score in the past year was a 
50.

The Board notes that the evidence indicates that the 
veteran's degree of disability did not significantly change 
since he filed his claim for an increased evaluation, and 
that the veteran has continuously demonstrated difficulty 
with employment, difficulty sleeping, hypervigilance, and 
continuous flashbacks and nightmares.  In the May 1998 
examination report, the examiner noted that the veteran had a 
letter from his counselor recommending that the veteran 
discontinue his employment because of the difficulties he had 
been having with stress and anger.  

Clearly, the GAF scores have varied during this period of 
time.  However, there has been no significant change in the 
reported manifestations identified by the examiners.  The 
Board concludes that the GAF scores ranging from 45 to 65 
reflect the difference of opinions by the examiners rather 
than any change in the condition.  In reaching this 
determination, the Board is aware that an examiner provided a 
GAF of 65 in May 2001.  However, that examiner did not 
identify any qualifications.  Although the Board accepts the 
mental status observations, the Board rejects the GAF unless 
it is established that there is some level of competency.  
The Board finds that the evidence supports a 100 percent 
disability evaluation.  



ORDER

Entitlement to a 100 percent disability evaluation for post-
traumatic stress disorder prior to May 21, 2002, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



